Filed 3/20/14
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                    DIVISION THREE


In re K.J., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
        Plaintiff and Respondent,
                                                    A137787
v.
K.J.,                                               (Contra Costa County
                                                    Super. Ct. No. J0801378)
        Defendant and Appellant.



        K.J. was committed to the Division of Juvenile Facilities (DJF) after several failed
alternative dispositions. His principal contention is that his placement violated the
prohibition against ex post facto laws because he was not eligible for a DJF commitment
when he was adjudicated a ward of the court, and he was placed there under an
amendment to Welfare and Institutions Code section 731 that was enacted after his
adjudication. He also argues that the placement order must be reversed because the
statutory amendment was not intended to apply retroactively. We conclude that the
amendment was intended to be retroactive. We further conclude that application of the
amendment to permit commitment of wards like K.J. in the DJF was not an ex post facto
violation because there is nothing so punitive in the statute’s purpose or effect in K.J.’s
case that would warrant our disregard of the Legislature’s express intent in enacting it.
We therefore affirm the disposition.




                                              1
                      I. FACTUAL AND LEGAL BACKGROUND
A. K.J.’s Case
       K.J. was born in July 1995. In May 2008, when he was 12 years old, he molested
his five-year-old brother. K.J. said that he had been molested by his father, and did not
realize that his father’s conduct was wrong. In June 2008, a Welfare and Institutions
Code section 602 petition was filed alleging the May 2008 offense.1 In August 2008,
K.J. admitted a lewd act on a child under age 14 (Pen. Code, § 288, subd. (a)), was
adjudged a ward, and was put on probation in the custody of his grandparents. In
October 2008, his grandparents reported that they could not control him, and he was
placed in the Martin’s Achievement Place. In June 2010, after sexual activity at
Martin’s, he was placed at Gateway Residential Programs. In February 2012, after sexual
activity at Gateway, he was placed at Teen Triumph, a third residential juvenile sex
offender program, where he again engaged in sexual conduct. In August 2012, he was
detained in juvenile hall. In October 2012, he admitted violating probation at Teen
Triumph.
           The case proceeded to a contested disposition. The probation department
recommended that K.J. be committed to the DJF. He had “proven himself to be not
amenable to treatment in placement,” and appeared to be “a serial predatory sex
offender.” He had “progressed from intimidating a younger resident at Martin’s
Achievement Place to engage in sexual conduct to . . . more recent incidents of . . .
‘persuading’ younger . . . vulnerable residents to engage in sexual conduct.” Gateway
advised that it would not readmit K.J. because “we can not guarantee the safety of our
more vulnerable clients if [he] were to return.” The department opined that K.J. needed
“a long-term juvenile sex offender program in a custodial setting with the [DJF].”
       K.J.’s counsel filed a brief arguing that the prohibition against ex post facto laws
precluded K.J. from being committed to the DJF. Counsel filed a declaration stating that


       1
        Unless otherwise indicated, subsequent statutory references are to the Welfare
and Institutions Code.


                                             2
qualified therapists from the San Francisco Forensic Institute and A Step Forward, a
Contra Costa County program, were available to provide sex offender treatment at the
county’s Youthful Offender Treatment Program (YOTP), a locked facility housed in one
unit of the juvenile hall. Counsel stated that ten of the 30 rooms at the YOTP housed
only one ward.
       The department briefed the ex post facto issue, and objected to placing K.J. at the
YOTP. The department stated that no sex offenders were housed there, and YOTP staff
were not trained to provide sex offender treatment. The department believed that K.J.’s
behavior “could place him at risk of physical harm in the YOTP,” and threaten the more
vulnerable YOTP residents. At the December 2012 dispositional hearing, county counsel
noted that K.J. had failed in three residential treatment programs, and reported that all of
the other residential programs used by the department were refusing to admit him.
       The court followed the department’s recommendation and committed K.J. to the
DJF for a maximum term of eight years. The judge stated: “I actually have a great
concern about this minor. . . . I feel he’s a serious predator serial sex offender. . . . I feel
he’s a danger in the community. And I also feel he’s a danger to programs. [¶] . . . [¶] I
think he is very dangerous. I don’t think there’s anything other than [DJF] that would
protect the community and have the facilities to rehabilitate him.”
B. Realignment Legislation
       In 2007, realignment legislation was enacted to transfer greater responsibility for
wards to county authorities. (In re N.D. (2008) 167 Cal. App. 4th 885, 891 (N.D.).) “One
aspect of [the realignment legislation] was to ‘stop the intake [to DJF] of youthful
offenders adjudicated for non-violent, non-serious offenses (non-707 b offenses). . . .’ ”
(In re Greg F. (2012) 55 Cal. 4th 393, 409.) Section 731 was amended to provide that a
ward could be committed to the DJF “if the ward has committed an offense described in
subdivision (b) of Section 707 and is not otherwise ineligible for commitment to the
division under Section 733.” (Former § 731, subd. (a)(4); N.D., supra, 167 Cal.App.4th
at p. 890.) Section 733 was amended to prohibit a DJF commitment if “the most recent
offense alleged in any petition and admitted or found to be true by the court is not


                                                3
described in subdivision (b) of Section 707, unless the offense is a sex offense set forth in
paragraph (3) of subdivision (d) of Section 290 of the Penal Code.” (Former § 733, subd.
(c); N.D. at p. 890.) 2 Although this legislation narrowed the class of wards who were
DJF eligible, it was “clear that the Legislature intended to preserve the possibility of DJF
commitments for violent offenders and sex offenders.” (In re Greg F., supra, 55 Cal.4th
at p. 410.)
C. The C.H. Decision and the Enactment of Assembly Bill No. 324
       When K.J. was made a ward of the court in 2008 for his violation of Penal Code
section 288, subdivision (a), wards with similar adjudications were being placed in DJF.
(See § 1752.16.) The inclusion of Penal Code section 288 within the scope of Penal
Code section 290.008 (see fn. 2, ante) seemed to qualify him for placement. However,
our Supreme Court concluded in In re C.H. (2011) 53 Cal. 4th 94 (C.H.) that juveniles
found to have violated Penal Code section 288, subdivision (a) were not then eligible for
DJF.
       C.H. held that “[r]ead together, sections 731(a)(4) and 733(c) limit the class of
wards who may be committed to the DJF to those wards who (1) have committed an
offense described in section 707(b) and (2) whose most recent offense alleged in any
petition and admitted or found to be true by the court is listed either in section 707(b) or
Penal Code section 290.008(c).” (C.H., supra, 53 Cal.4th at p. 102.) K.J.’s violation of
Penal Code section 288, subdivision (a) did not satisfy the first prerequisite for a DJF
commitment, because it was not a section 707, subdivision (b) offense. (C.H., supra, at
pp. 98, 102, 108 [discussing the violation of Pen. Code § 288, subd. (a) in that case].)
Like C.H., under the statutory scheme at the time of his original commitment, K.J. was
not eligible for placement in DJF.

       2
        Former Penal Code section 290, subdivision (d) (Stats. 2006, ch. 337, § 11, p.
2591, eff. Sept. 20, 2006), currently Penal Code section 290.008 (Stats. 2007, ch. 579,
§ 16, p. 4811, eff. Oct. 13, 2007), specifies offenses, including violation of Penal Code
section 288, which trigger sex offender registration requirements for wards committed to
the DJF. Section 733 was amended to refer to Penal Code section 290.008 rather than
Penal Code section 290, subdivision (d). (Stats. 2008, ch. 699, § 28, p. 4863.)


                                              4
       In response to C.H., in February 2012 the Legislature passed Assembly Bill No.
324, an urgency measure amending section 731, subdivision (a)(4). (Assem. Bill No. 324
(2011-2012 Reg. Sess.) § 1 (A.B. 324); Stats. 2012, ch. 7, § 1.) As amended, section 731,
subdivision (a)(4) authorizes a ward’s commitment to DJF when the ward “has
committed an offense described in subdivision (b) of Section 707 or subdivision (c) of
Section 290.008 of the Penal Code, and is not otherwise ineligible for commitment to the
division under Section 733.” (Ibid., italics added.) A.B. 324 declared: “In order to
protect the public by preventing the possible release of juvenile offenders who committed
serious or violent offenses or sex offenses, it is necessary that this act take effect
immediately.” (Stats. 2012, ch. 7, § 4.)
       A.B. 324 also added section 1752.16, which provides: “(a) The chief of the
Division of Juvenile Facilities, with approval of the Director of Finance, may enter into
contracts with any county of this state for the Division of Juvenile Facilities to furnish
housing to a ward who was in the custody of the Division of Juvenile Facilities on
December 12, 2011, and whose commitment was recalled based on both of the following:
[¶] (1) The ward was committed to the Division of Juvenile Facilities for the commission
of an offense described in subdivision (c) of Section 290.008 of the Penal Code. [¶]
(2) The ward has not been adjudged a ward of the court pursuant to Section 602 for
commission of an offense described in subdivision (b) of Section 707. [¶] (b) It is the
intent of the Legislature in enacting this act to address the California Supreme Court’s
ruling in [C.H.].” (Stats. 2012, ch. 7, § 3.)
                                     II. DISCUSSION
A. The Legislature Intended A.B. 324 to be Retroactive
       In oral argument, counsel for K.J. challenged the application of A.B. 324 in this
case on the basis that the Legislature did not unambiguously express its intention that the
amendments be applied to offenders whose adjudications occurred before its enactment.
We disagree. As our discussion of the legislative history shows, A.B. 324 was passed as
an urgency measure to “address the California Supreme Court’s ruling in [C.H.],” “[i]n
order to protect the public by preventing the possible release of juvenile offenders who


                                                5
committed serious or violent offenses or sex offenses.” (Stats. 2012, ch. 7, §§ 3, 4.) A.B.
324 provided for housing in DJF of wards who, pursuant to C.H., already had their
commitment recalled by a court. (§ 1752.16.) Moreover, the Legislative Counsel’s
summary of A.B. 324 states: “This bill would expand the class of persons who may be
committed to the [DJF] to include a ward who has committed a specified sex offense, or
who was previously found to have committed a specified serious or violent offense or a
specified sex offense.” (Italics added.) The amendments were plainly intended to apply
to those wards who had been adjudicated prior to A.B. 324’s effective date.
B. Application of the Section 731 Amendment is Not an Ex Post Facto Violation
       (1) K.J.’s Argument and Ex Post Facto Principles
       K.J. contends that his commitment to the DJF under section 731, subdivision
(a)(4) as amended in 2012 violated the federal and California constitutional prohibitions
against ex post facto laws. (U.S. Const., art. I, § 10; Cal. Const., art. I, § 9.) He argues
that an ex post facto violation occurred because the DJF commitment was a more
restrictive disposition than authorized for his offense when he was adjudicated a ward.
(See, e.g., In re W.B. (2012) 55 Cal. 4th 30, 44 [DJF is the “most restrictive placement”
for juvenile offenders]; In re Eddie M. (2003) 31 Cal. 4th 480, 488 [same].)
       “[T]wo critical elements must be present for a criminal or penal law to be ex post
facto: it must be retrospective, that is, it must apply to events occurring before its
enactment, and it must disadvantage the offender affected by it.” (Weaver v. Graham
(1981) 450 U.S. 24, 29, fn. and italics omitted.) A law imposes a prohibited disadvantage
if it has “one or more of the following four effects: it makes criminal acts that were
innocent when done; it makes the crime greater or more aggravated than it was when
committed; it inflicts a greater punishment for the crime than was available when the
crime was committed; or it alters the rules of evidence or the required proof for
conviction.” (In re Robert M. (2013) 215 Cal. App. 4th 1178, 1186 (Robert M.); see also
Collins v. Youngblood (1990) 497 U.S. 37, 41, 43 (Collins) [the ex post facto prohibition
bars laws that “retroactively alter the definition of crimes or increase the punishment for
criminal acts”].)


                                              6
       The ex post facto prohibition is intended to ensure that individuals have “ ‘fair
warning’ ” about the effect of criminal statutes and “ ‘restricts governmental power by
restraining arbitrary and potentially vindictive legislation.’ ” (Landgraf v. USI Film
Products (1994) 511 U.S. 244, 267.) “The federal and state ex post facto clauses are
interpreted identically.” (Hubbart v. Superior Court (1999) 19 Cal. 4th 1138, 1171
(Hubbart).) The ex post facto prohibition has generally been recognized to apply in
juvenile wardship proceedings. (In re Dewing (1977) 19 Cal. 3d 54, 57–58; In re Melvin
J. (2000) 81 Cal. App. 4th 742, 759–760, disapproved on another ground by In re John L.
(2004) 33 Cal. 4th 158, 181, fn. 7 (John L.); In re Dennis C. (1980) 104 Cal. App. 3d 16,
20–22; In re Valenzuela (1969) 275 Cal. App. 2d 483, 486–487 (Valenzuela).)
       (2) Retroactivity
       The retroactivity requirement is satisfied here because section 731 as amended
“ ‘ “change[s] the legal consequences of an act completed before [the law’s] effective
date,” namely the defendant’s criminal behavior.’ ” (John L., supra, 33 Cal.4th at p.
172.) K.J.’s criminal behavior took place before the enactment of A.B. 324, and those
statutory changes are being applied to alter the legal consequences of K.J.’s violation of
Penal Code section 288, subdivision (a) by making him eligible for a DJF commitment.
The People acknowledge that “C.H. found that wards like [K.J.] could not be committed
to DJF,” but argue that A.B. 324 is not being applied retroactively because it “simply
reinstated the status quo ante that existed before C.H., in that it returned discretion to the
juvenile court to commit wards like [K.J.] to DJF.” That argument fails because, under
C.H., the juvenile court had no discretion to commit wards like K.J. to the DJF under
sections 731 and 733 before A.B. 324 was enacted. A.B. 324 is being applied
retroactively in this case.
       (3) Punishment
       The remaining question is whether section 731 as amended “inflicts a greater
punishment for [K.J.’s] crime than was available when the crime was committed.”
(Robert M., supra, 215 Cal.App.4th at p. 1186.)



                                              7
       While it is settled that juvenile wardship laws are subject to ex post facto
limitations, those limitations cannot be reflexively applied to prohibit retroactive
application of any law that may disadvantage a ward. In John L., for example, the Court
concluded that lowering the burden of proof for juvenile probation violations and
expanding the evidence admissible to prove such violations were not impermissible ex
post facto changes, even though they opened to the door to violation findings that could
result in more restrictive placements. (John L., supra, 33 Cal.4th at pp. 165–166.)
       Moreover, while juveniles have been held to possess constitutional rights at the
adjudicatory stage of a delinquency case on the ground that such cases are “comparable
in seriousness to a felony prosecution” (In re Gault (1967) 387 U.S. 1, 36 [juvenile may
be “subjected to the loss of his liberty for years”]; see also In re Winship (1970) 397 U.S.
358, 366; Breed v. Jones (1975) 421 U.S. 519, 528, 531), wardship proceedings are not
criminal cases. Section 203 provides: “An order adjudging a minor to be a ward of the
juvenile court shall not be deemed a conviction of a crime for any purpose, nor shall a
proceeding in the juvenile court be deemed a criminal proceeding.” (§ 203.) Thus, a
juvenile adjudged to be a ward of the court has not been “convicted” of anything. (In re
Bernardino S. (1992) 4 Cal. App. 4th 613, 618.)
       In Hubbart, supra, 19 Cal. 4th 1138, detention designed to protect public safety
was recognized as a legitimate non-punitive objective in a civil commitment context. (Id.
at p. 1173.) Hubbart addressed whether commitment of a prisoner under the Sexually
Violent Predators Act (§ 6600 et seq.; SVPA) violated the ex post facto prohibition if it
was based on sexually violent offenses committed before the SVPA’s effective date.
“The basic issue raised by [the prisoner was] whether the SVPA inflicts ‘punishment’
within the meaning of Collins, supra, 497 U.S. 37, 43.” (Hubbart, at p. 1171.)
Resolution of that issue was guided by the opinion in Kansas v. Hendricks (1997) 521
U.S. 346 (Hendricks). The Hendricks Court “made clear that the Legislature’s own
characterization of the law plays a critical role in this determination. Courts should
‘ordinarily defer’ to statements in the legislative record indicating that a measure is not
penal in nature.” (Hubbart, at p. 1171.)


                                              8
       Hendricks “held that civil commitment under Kansas’s Sexually Violent Predator
Act based upon past conduct for which the offender has been convicted and punished
does not violate the double jeopardy clause or the ex post facto clause, because such civil
commitment does not constitute punishment for purposes of either constitutional
provision. The first question considered by the court was ‘whether the legislature meant
the statute to establish “civil” proceedings. If so, we ordinarily defer to the legislature’s
stated intent.’ [Hendricks, supra, 521 U.S. at p. 361.] The court found such a legislative
intent, adding: ‘Although we recognize that a “civil label is not always dispositive,”
[citation], we will reject the legislature’s manifest intent only where a party challenging
the statute provides “the clearest proof” that “the statutory scheme [is] so punitive either
in purpose or effect as to negate [the State’s] intention” to deem it “civil.” [Citation.]’
(Ibid.) The high court concluded the offender had ‘failed to satisfy this heavy burden’
(ibid.), observing that the state ‘is not seeking retribution for a past misdeed’ (id. at
p. 362), but is acting to protect the public from ‘the dangerously mentally ill.’ (Id. at
p. 363.)” (People v. Castellanos (1999) 21 Cal. 4th 785, 794–795.)
       The Hubbart Court similarly concluded that, in enacting the SVPA, our
Legislature “intended a nonpenal ‘civil commitment scheme designed to protect the
public from harm.’ ” (Hubbart, supra, 19 Cal.4th at p. 1172.) The prisoner did not meet
his “ ‘heavy burden’ ” of showing that the law was so punitive in its purpose or effect as
to negate the legislative intent. (Id. at pp. 1172–1175.) Hubbart noted that, under
Hendricks, a law “enacted amidst concern for the harm caused by mentally disordered
sexual predators, and to protect the public by both confining and treating such persons
until they were safe to be at large” does not constitute punishment for ex post facto
purposes. (Id. at p. 1174.) Hubbart held that “the SVPA does not ‘affix culpability’ or
seek ‘retribution’ for criminal conduct,” and rejected the prisoner’s ex post facto
argument. (Id. at p. 1175; see also People v. McKee (2010) 47 Cal. 4th 1172, 1193–1195
(McKee) [rejecting an ex post facto challenge to SVPA amendments modifying rules for
release from commitment; citing Hendricks, Hubbart, and the law’s “nonpunitive
purpose of treatment and public protection”].)


                                               9
       Under Hendricks and Hubbart, whether a wardship statute inflicts punishment for
ex post facto purposes turns initially on the Legislature’s intent in enacting the law.
Legislative intent is not, as K.J. argues in supplemental briefing, irrelevant to our
consideration of whether a civil law such as section 731 administers punishment. As we
have said, the stated purpose of the section 731 amendment was “to protect the public by
preventing the possible release of juvenile offenders who committed serious or violent
offenses or sex offenses.” (A.B. 324, § 4.) As Hendricks and Hubbart make clear, such
a concern for public safety is not synonymous with a desire to punish. Since the
amendment was not intended to be punitive, K.J. must demonstrate that the amendment is
so punitive in purpose or effect as to negate its stated intent. (Hendricks, supra, 521 U.S.
at p. 361; Hubbart, supra, 19 Cal.4th at p. 1172.) In those “limited circumstances,” the
courts “will consider the statute to have established criminal proceedings for
constitutional purposes.” (Hendricks, supra, at p. 361.) The section 731 amendment
“has a rational connection to a nonpunitive purpose.” (McKee, supra, 47 Cal.4th at pp.
1194–1195 [listing this as one factor among others “ ‘ “neither exhaustive nor
dispositive” ’ ” bearing on a law’s punitive nature].) K.J. has not met his “ ‘heavy
burden’ ” of showing, contrary to the legislative intent, that the law is punitive in purpose
or effect. (Hendricks, supra, at p. 361; Hubbart, supra, 19 Cal.4th at p. 1172.)
       Citing section 202, K.J. argues that the section 731 amendment had a punitive
purpose apart from its professed intent because “the continued confinement of juvenile
offenders did not purport to be aimed at any notion of ‘care, treatment, and guidance,’
[§ 202, subd. (b)], but solely at providing ‘for the protection and safety of the public
[§ 202, subd. (a)].’ ” However, section 202 does not help him.
       Section 202, subdivision (b) provides that “[m]inors under the jurisdiction of the
juvenile court as a consequence of delinquent conduct shall, in conformity with the
interests of public safety and protection, receive care, treatment, and guidance that is
consistent with their best interest, that holds them accountable for their behavior, and that
is appropriate for their circumstances.” Since this provision mandates appropriate
treatment consistent with a ward’s best interest, we may presume that the Legislature


                                             10
considered that such treatment would be afforded at the DJF, or anywhere else a ward
may be placed. Thus, no intent to punish can be inferred from the Legislature’s failure to
include treatment as an express purpose of the section 731 amendment allowing DJF
commitments.
       Our reasoning is supported by the decision in Robert M., supra, 215 Cal. App. 4th
1178. That case rejected an ex post facto challenge to the retroactive application of
section 1752.16, which provides for “housing” at the DJF of wards who had been
committed there and had the commitments recalled in accordance with the ruling in C.H.
(Robert M., at p. 1186.) Section 1752.16, like the statement of intent for A.B. 324, does
not expressly refer to treatment at the DJF, but the Robert M. court nonetheless assumed
that treatment would be provided. The court determined that section 1752.16 did not
increase the ward’s punishment because it merely “created an additional resource to
provide sexual offender treatment” for which he was already eligible, and simply added
“a different location” to those previously specified where the treatment could be
provided. (Ibid.)
       K.J.’s case illustrates that, in addition to public protection, the changes effected by
A.B. 324 afford wards the opportunity for beneficial treatment. K.J. failed in three
residential treatment programs, and no other program used by the department would take
him. The county’s YOTP did not house sex offenders and none of its staff were trained
to provide sex offender treatment. The department was concerned that K.J. would be at a
risk of harm if he were housed there. But he could get treatment at the DJF, and he is a
serial sex offender who needs treatment. As the juvenile court judge stated: “I don't
think there's anything other than [the DJF] that would protect the community and have
the facilities to rehabilitate him.” (See Seiser & Kumli, Seiser & Kumli on Cal. Juvenile
Courts Practice and Procedure (2013) § 3.96[6][e][i], p. 3-187 [many wards like K.J. “do
not have appropriate treatment options in their home counties”].) Indeed, confinement at
DJF may be K.J.’s best chance at rehabilitation.
       Section 202, subdivision (b) states that the guidance given a ward “may include
punishment that is consistent with the rehabilitative objectives of this chapter,” and


                                             11
section 202, subdivision (e) lists DJF commitments among the possible punitive sanctions
a ward can receive, along with fines, community service, probation and parole conditions,
and commitments to local facilities such as juvenile hall. Thus, a ward like K.J. could be
punished in various ways both before and after section 731 was amended, and the
amendment merely added another potential punishment on equal statutory footing with
other alternatives. To the extent that a DJF commitment “has been regarded in our
history and traditions as a punishment” (McKee, supra, 47 Cal.4th at pp. 1194–1195 [a
factor tending to “evince[] a punitive purpose”]), the same is true of the other sanctions
authorized under section 202, subdivision (e). Notably, this statute prohibits imposing
punishment on wards for retribution, which, if allowed, would raise ex post facto
concerns. (Hendricks, supra, 521 U.S. at p. 362; Hubbart, supra, 19 Cal.4th at pp. 1172–
1173.)
         Accordingly, no punitive purpose can be discerned beyond the Legislature’s stated
objective in amending section 731. This overriding objective of the Legislature appears
to have been “in conformity with the interests of public safety and protection,” to provide
the “care, treatment, and guidance that is consistent with [the ward’s] best interest.”
(§ 202, subd. (b); In re Charles G. (2004) 115 Cal. App. 4th 608, 614–615 (Charles G.)
[identifying the two basic aims of juvenile delinquency laws].) Nor has any punitive
effect of the amendment been identified in K.J.’s case that would negate the stated intent.
(Hendricks, supra, 521 U.S. at p. 361; Hubbart, supra, 19 Cal.4th at p. 1172.)
         When we consider the possible punitive effect of A.B. 324, the case most closely
on point is Robert M., supra, 215 Cal. App. 4th 1178. The Robert M. court concluded that
housing of wards at the DJF pursuant to section 1752.16 is not prohibited ex post facto
punishment because the statute merely affords another location where authorized
treatment can be provided. The court also noted that the ward in that case was at an age
where he could be housed in county jail. (§ 208.5 [at age 19, ward may be delivered to
the custody of the sheriff]; Charles G., supra, 115 Cal.App.4th at p. 613.) “It cannot
realistically be argued,” the court wrote, “that housing at DJF for the limited purpose of
successful completion of the sexual offender program is a greater punishment than a


                                             12
fixed term of commitment to juvenile hall, with housing at the county jail, where the
ward has no ability to effectuate his release through completion of a counseling program.
Because it does not authorize punishment of a type or duration greater than permitted
before its enactment, section 1752.16 is not a prohibited ex post facto law.” (Robert M.,
supra, at p. 1186.)
       The section 731 amendment allowing DJF commitments, unlike enactment of
section 1752.16, provides for confinement of a type and duration different from those
previously allowed. As we have acknowledged, a commitment to the DJF has generally
been considered the most restrictive placement a ward can receive. Such a commitment
“has penal overtones, including institutional confinement with adult offenders . . . .” (In
re Arthur N. (1976) 16 Cal. 3d 226, 237; § 1731.5 [those convicted of specified crimes
may under certain conditions be committed to the DJF if they were under age 21 when
apprehended] .) But even though the DJF may to a degree be more harsh or restrictive
than the “safe and supportive homelike environment” mandated for juvenile hall (§ 851),
both commitments involve loss of liberty (§ 207, subd. (a) [juvenile hall is a secure
facility]), and the DJF may be the best place and offer the best chance for rehabilitation
of serial sex offenders like K.J. The prospect for confinement with adult offenders will
also be largely the same in K.J.’s case whether he stays at the DJF or is returned to
juvenile hall, because he is now approaching age 19, when he can be transferred from
juvenile hall to county jail. (§ 208.5; Charles G., supra, 115 Cal.App.4th at p. 613.) For
wards in K.J.’s situation, conditions of confinement at the DJF are not sufficiently more
onerous than those at juvenile hall that we would conclude the penal effect of the
amendment to section 731 negates its nonpenal intent.
       As for the duration of confinement, retroactive extension of the term of a ward’s
potential commitment has been recognized as a prohibited ex post facto penal effect. (In
re Dewing, supra, 19 Cal.3d at pp. 57–58; In re Dennis C., supra, 104 Cal.App.3d at pp.
20–22), and there are several ways a DJF commitment can result in longer confinement.
While the juvenile court’s jurisdiction over a ward generally ends when the ward turns 21
(§ 607, subd. (a)), a ward can be held at the DJF until “the expiration of a two-year period


                                             13
of control or when he or she attains 21 years of age, whichever occurs later” (§ 1769,
subd. (a)). However, K.J. will not be held at the DJF beyond age 20 under section 1769,
subdivision (a) because he was committed there before his 19th birthday, and he will
have been under DJF control for over two years when he turns 21. Under section 607,
subdivision (f), the juvenile court retains jurisdiction over a ward committed to the DJF
after July 1, 2012 until the ward turns 23, if the ward was found to have committed any of
the offenses listed in section 707, subdivisions (b) or (d)(2). (See also § 1769, subd. (c)
[wards in that category can be held at the DJF until the later of turning age 23 or
expiration of two years of control].) Again, however, those provisions do not apply to
K.J. because he was not found to have committed one of the specified offenses.
       A DJF commitment, unlike other dispositions, also can render a ward eligible for
civil commitment proceedings under section 1800 et seq. Such proceedings can result in
continuing confinement if a trier of fact determines beyond a reasonable doubt within
two-year intervals that the ward is physically dangerous to the public because of a mental
or physical deficiency, disorder, or abnormality that “causes the person to have serious
difficulty controlling his or her dangerous behavior.” (§ 1801.5]; see also §§ 1800, 1801,
1802.) Back in 1969, Valenzuela, supra, 275 Cal.App.2d, held that the ex post facto
prohibition barred use of section 1800 et seq. against a minor who was committed to the
Youth Authority before those statutes were enacted. (Id., at p. 487.) The court was
primarily concerned with the indefinite term of the potential confinement: “Valenzuela
may remain incarcerated for life. We cannot regard this legislation viewed as a system,
as being civil rather than criminal. It is penal in nature and effect.” (Ibid.)
       Hubbart has since effectively overruled Valenzuela in this regard by rejecting an
ex post facto challenge to the SVPA, despite potential indefinite confinement of sexually
violent predators. (See McKee, supra, 47 Cal.4th at pp. 1193–1195.) Concerns for
public safety, not punitive intent, underlie commitments under the SVPA and section
1800 et seq., and the constitutionality of section 1800 et seq. has been determined with
reference to Hendricks and Hubbart. (In re Lemanuel C. (2007) 41 Cal. 4th 33, 41–45,
47; In re Howard N. (2005) 35 Cal. 4th 117, 127–132, 136.) Ex post facto arguments


                                              14
against civil commitments failed in Hendricks, Hubbart, and McKee in part because the
commitments end when the offenders no longer pose a danger. (McKee, supra, at pp.
1194–1195 [commitments were not excessive with respect to the nonpunitive purposes to
which they were rationally related ].) Similarly, wards committed under section 1800 et
seq. cannot be confined beyond two years without proof that they remain a danger, and
may be discharged sooner consistent with the protection of the public. (§§ 1802, 1766,
subd. (a)(3); see In re Schmidt (2006) 143 Cal. App. 4th 694, 709.) We thus conclude that
K.J. will not be “punished” for ex post facto purposes if he is confined under section
1800 et seq. by virtue of his DJF commitment. Again, it appears that the DJF can most
effectively provide the treatment he needs to avoid this very possibility.
       The Robert M. court distinguished between “[a] commitment to DJF and a
commitment to juvenile hall with housing at DJF,” finding them to be “distinctly
different orders with different results.” (Robert M., supra, 215 Cal.App.4th at p. 1182.)
“First, a ward committed to DJF who has committed any of the wide variety of sex
crimes listed in Penal Code section 290.008, subdivision (c), is required to register as a
sex offender pursuant to Penal Code section 290, subdivision (b). [Citation.] There is no
similar requirement for wards committed to juvenile hall for the same sexual offenses.
[Citations.] Second, after a ward is committed to DJF, the decision to release the ward
from custody resides with the Juvenile Parole Board, not with the juvenile court that
made the commitment. [Citations.] . . . These two factors demonstrate that such a
housing order is not merely a semantically different authorization of the same punishment
declared impermissible in [C.H.].” (Id. at pp. 1182–1183.)
       Neither of those two factors constitutes impermissible ex post facto punishment.
“[T]he requirement that a person register as a sex offender does not constitute
punishment for purposes of ex post facto analysis.” (People v. Castellanos, supra, 21
Cal.4th at p. 788; see also People v. Hofsheier (2006) 37 Cal. 4th 1185, 1197.) And no
reason is given or apparent why an administrative as opposed to judicial determination of
K.J.’s rehabilitation is a form of “punishment.” We can discern no material distinction
for this purpose.


                                             15
       We recognize that when the John L. court rejected an ex post facto challenge to
application of a law that permitted easier proof of probation violations in juvenile cases,
it repeatedly noted that the law did not change the range of available placements. (John
L., supra, 33 Cal.4th at pp. 166, 176, 184–185.) The challenged law here does change the
range of available placements by adding DJF commitments to the juvenile court’s options
for wards like K.J. But the John L. court’s references to the range of available
placements are not controlling here because the court was not faced with our issue, nor
required to decide whether a change in the placement range is necessarily punitive for ex
post facto purposes. John L.’s analysis also was not focused on the situation of any
particular ward, and we do not read the case to hold that laws like amended section 731,
which increase the range of placements, can never be applied to wards whose offenses
predate the law’s passage.
       The amendment to section 731 “does not ‘affix culpability’ or seek ‘retribution’
for criminal conduct.” (Hubbart, supra, 19 Cal.4th at p. 1175.) K.J. suffered a loss of
liberty and the stigma of adjudication long before his commitment to the DJF. His
confinement is not prolonged by section 731. Rather, section 731 addresses where and
how he may be treated. For these and the other reasons stated, we hold that application
of the law here did not impose any unconstitutional, increased punishment on K.J.
       Our holding is consistent with those in In re Carl N. (2008) 160 Cal. App. 4th 423
(Carl N.) and N.D., supra, 167 Cal. App. 4th 885. Those cases addressed the 2007
amendments to sections 731 and 733 that restricted the offenses for which a DJF
commitment could be ordered. (See Carl N., supra, 160 Cal.App.4th at pp. 435–436.)
The wards there had been committed to the DJF before the amendments became effective
for offenses that, under the amendments, did not qualify them for the DJF. They
challenged their commitments under the rule, represented by cases such as In re Estrada
(1965) 63 Cal. 2d 740, 745, that, absent a contrary expression of legislative intent,
defendants in cases not yet final are to receive the benefit of a law reducing the
punishment for their offenses. (See N.D., supra, 167 Cal.App.4th at pp. 890–891.) The
challenges were rejected on the ground that DJF commitments were not punishment for


                                             16
purposes of this rule. (Carl N., at p. 438 [“[S]ections 731 and 733 . . . do not address
punishment or penalties for criminal offenses. Rather, they govern where a juvenile
delinquent may serve time for purposes of rehabilitation.”]; N.D., at p. 891 [“The
amendments to sections 731 and 733 do not mitigate any punishment, for they do not
reduce the amount of time any juvenile offender is confined. Instead, they limit the
places in which juveniles committing certain offenses can be confined”].)
                                   III. DISPOSITION
       The dispositional order is affirmed.



                                                   _________________________
                                                   Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




                                              17
Trial Court:                   Contra Costa County Superior Court


Trial Judge:                   Honorable Lois Haight


Counsel for Appellant:         Jonathan Soglin
                               Stephanie Clarke
                               FIRST DISTRICT APPELLATE
                               PROJECT


Counsel for Respondent:        Kamala D. Harris, Attorney General
                               Dane R. Gillette, Chief Assistant
                               Attorney General
                               Gerald A. Engler, Senior Assistant
                               Attorney General
                               Eric D. Share, Supervising Deputy
                               Attorney General
                               Christina vom Saal, Deputy Attorney
                               General




                          18